Citation Nr: 1745584	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-27 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for status left knee total revision as of December 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The February 2011 rating decision assigned a 100 percent temporary total disability rating for the Veteran's service-connected left knee disability after his total left knee replacement, effective March 2, 2007, assigned a 30 percent disability rating, effective May 1, 2008, assigned a 100 percent temporary total disability rating after his left knee revision effective September 7, 2010, and then again assigned a 30 percent disability rating effective December 1, 2010.  Consistent with the Veteran's February 2011 notice of disagreement, he has limited his appeal to the period beginning after his September 2010 surgery.  The Board's consideration of the claim for a higher rating for the Veteran's service-connected left knee disability excludes the time periods for which temporary total ratings were in effect. 


FINDINGS OF FACTS

1.  For the period from December 1, 2010, to April 2, 2103, the Veteran's status post left knee total revision was manifested by chronic residuals consisting of severe painful motion or weakness.

2.  For the period beginning April 3, 2013, the Veteran's status post left knee total revision was manifested by intermediate degrees of residual weakness, pain, or limitation of motion, but not severe painful motion or weakness, extension limited to 30 degrees or more, ankylosis or tibial or fibular impairment.




CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent, but no higher, for the Veteran's status post left knee total revision for the period from December 1, 2010, to April 2, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5055 (2016).

2.  The criteria for a rating in excess of 30 percent for the Veteran's status post left knee total revision for the period beginning April 3, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.71a, DC 5055 (2016).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating applies.  38 C.F.R. § 4.7  (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Board notes that where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the  possibility that different ratings may be warranted for different time periods.

Left Knee Replacement

As of December 1, 2010, the Veteran had been assigned a 30 percent evaluation under DC 5055 for his status post total left knee replacement.

Under DC 5055, a 100 percent rating is assigned for one year following the implantation of the prosthesis.  A 60 percent rating is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A minimum 30 percent rating is warranted.  For intermediate degrees of residual weakness, pain, or limitation of motion, rate by analogy to DCs 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  38 C.F.R. § 4.71a .

DC 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; and extremely unfavorable flexion at an angle of 45 degrees or more, is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated as zero percent disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.

DC 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Period Beginning December 1, 2010

A December 2010 VA medical center (VAMC) neurology attending note indicated the Veteran had improvement since his surgical revision and was able to ambulate one third of a block without pain with the assistance of a walker.  He was found to have full strength of the lower limbs including foot flexor and extensor.  He was noted to have a well healed scar on his left knee with no swelling or pain on range of motion.  The impression was much improvement in overall musculoskeletal function and pain after surgical revision.  

A December 2010 VAMC physical medicine and rehab note indicated the Veteran had pain in his left knee which was sharp, nonradiating, and 7 out of 10 in severity.  He denied numbness, tingling, previous back surgery, or bladder incontinence.  He was evaluated for bilateral knee pain following physical therapy.  Upon examination, he had mild swelling of the left knee with no gross deformity.  He had 0 degrees of extension and 90 degrees of flexion.  His muscle strength testing was within normal limits.

In January 2011, a VAMC physical medicine and rehab note indicated the Veteran reported he was 50 percent improved and that he was able to manage stairs and walk better than his first visit.  

In January 2011, a VAMC orthopedic surgery outpatient note indicated the Veteran had fairly well controlled pain.  The Veteran reported excessive weakness in his legs.  He had been using a scooter for 2 months and wheelchair since his last surgery.  He was walking with a cane prior to that.  He used a cane at home, but his knees occasionally buckled and he fell.  Upon examination, he had range of motion from 5 degrees to 120 degrees, with passive range to 135 degrees with good patellar tracking.  He was noted to be very unstable with standing.  An X-ray showed an unchanged left knee implant in place, no sign of loosening, and well aligned.  He was recommended for physical therapy.

In his February 2011 notice of disagreement, the Veteran stated that he continued to have severe painful motion and weakness, was unable to walk more than one third of a block or run or jump as he was able to do prior to his September 2010 surgery and after months of physical therapy.  He stated that to get around he was in a wheelchair.

In a March 2011 VAMC orthopedic surgery clinic note the Veteran reported weakness in his legs and that his knees occasionally buckled and he fell.  He stated that over the prior 3-4 months he had episode bowel and bladder incontinences.  Upon examination, he had range of motion from 5 degrees to 120 degrees, with passive range to 135 degrees with good patellar tracking.  He was noted to be very unstable with standing.  An X-ray showed  an unchanged left knee implant in place, no sign of loosening, and well aligned.  He was recommended for physical therapy.

A May 2011 VAMC physical therapy note indicated that the knee consistently hurt.  The Veteran reported being able to walk in his house with a cane and using a power wheelchair for community distances.  The Veteran reported that he felt that the knees were weak and wanted to buckle when he was walking.  

In November 2011, a VAMC physical medicine rehab note indicated the Veteran presented with bilateral knee pain.  He continued to have constant knee pain, described as achy in quality, but could be sharp when more severe.  While sitting in his power wheelchair, he had pain at 5 out of 10 in the left knee.  The Veteran reported that the pain significantly increased with most range of motion and weight bearing activities, including just standing for several minutes.  He reported trialing knee braces in the past without significant improvement in his symptoms.  He ambulated with rollator or straight cane for household distance and used a power wheelchair for the community.  He could only ambulate short distances within the home, limited by knee pain, back pain, and shortness of breath.  He was able to perform stair mobility and reported that going down was easier than up.  He reported falling several times per week but without significant injury.  Upon examination, he had full passive knee extension and flexion to approximately 90-100 degrees, but further range was limited due to pain.  His muscle strength testing was within normal limits.  He was found to have left knee diffuse pain, non-localized on exam, and was recommended for follow-up care.

Based on a careful review of all of the evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's status post left total knee replacement warrants a 60 percent evaluation for the period beginning December 1, 2010, to April 2, 2013.  Specifically, the Veteran's VAMC records indicate that he reported severe pain, excessive weakness, and consistent buckling of his left knee resulting in falls during this period of time.  His report of pain and weakness in his March 2011 notice of disagreement and his statements to his treating physicians are consistent with the physicians' findings regarding his symptoms.  Thus, his statements are consistent with the December 2010, January, March, May, and November 2011 VAMC notes that the Veteran had severe pain and weakness.  Importantly, there is also no evidence of record which is contrary to the Veteran's statements that his left knee was severely painful and weak from December 2010 to April 2, 2013.  As such, the Board finds that a 60 percent rating for the Veteran's status post left knee total revision is warranted on symptoms that are indicative of chronic residuals consisting of severe painful motion or weakness from December 1, 2010, to April 2, 2013.  

The Board notes that a 60 percent rating is the maximum allowed for chronic residuals of severe painful motion or weakness under Diagnostic Code 5055.  The Board has considered whether a higher rating could be assigned under any other potentially applicable rating criteria, but finds that finds that none of the other codes that provide for a disability rating in excess of 60 percent are applicable.  

Period Beginning April 3, 2013

An April 3, 2013 VA examination found the Veteran to have left knee flexion to 90 degrees, with objective evidence of painful motion at that same degree.  There was no limitation of extension and no objective evidence of painful motion.  The Veteran's range of motion testing for both flexion and extension did not change after repetitive use testing after three repetitions.  The Veteran had functional loss, functional impairment, or additional limitation of range of motion of the left knee and lower leg after repetitive use described as less movement than normal and pain on movement.  He did not have tenderness or pain to palpation for joint line or soft tissues.  His left knee muscle testing was 4 out of 5 on both flexion and extension.  His left knee anterior instability, posterior instability, and medial-lateral instability testing were all normal.  He did not have patellar subluxation or dislocation or any tibial or fibiual impairments.  The Veteran did not have any meniscal conditions or surgical procedures for a meniscal condition.  The functional impact of the Veteran's left knee disability was that he was unable to stand.  The residuals of his surgery were found to be intermediate degrees of residual weakness, pain or limitation of motion.  He was noted to have constant use of a wheelchair.  

In January 2016, a VA examination found the Veteran to have left knee flexion to 90 degrees and extension to 0 degrees.  Pain was noted on examination and caused functional loss.  There was no evidence of pain with weight bearing, no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, and no objective evidence of crepitus.  He was able to perform repetitive use testing with at least three without additional functional loss or range of motion.  The Veteran reported flare-ups of pain in his left knee that he treated with Vicodin.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  His muscle strength was 5 out of 5.  Ankylosis of the knee and/or lower leg or joint instability was not found, and the Veteran was not noted to have a history of recurrent subluxation, lateral instability, or recurrent effusion.  Anterior instability, posterior instability, and medial-lateral instability were all normal.  The Veteran did not have shin splints, any other tibial or fibular impairment, or a meniscus condition.  He was noted to have regular use of a wheelchair and a cane.  The Veteran's left knee total replacement was found to have residuals of intermediate degrees of residual weakness, pain or limitation of motion, but was not found to have an impact on his ability to perform any type of occupational task, such as standing, walking, lifting, or sitting.  

The above findings reflect a decrease in severity as reflected in the objective findings on examination and in the lack of lay statements describing any instability and chronic severe pain as in the period past, accordingly, the Board finds that the Veteran's status post left knee total revision is consistent with a 30 percent rating as of April 3, 2013.  In this regard, the Veteran's left knee did not show evidence of chronic knee residuals consisting of severe painful motion or weakness as of his April 2013 or January 2016 VA examination.  He was noted to have flexion to 90 degrees with objective evidence of painful motion to that same extent.  His functional loss or impairment was only limited to less movement than normal and pain on movement.  He did not have tenderness or pain on palpitation.  The April 2013 VA examiner found the Veteran's left knee had stable strength and coordination and, notably, found that the Veteran had intermediate degrees of residual weakness, pain, and limitation of motion due to his total knee replacement.  Furthermore, at the January 2016 VA examination, the Veteran had extension to 0 degrees and flexion to 90 degrees, with no evidence of pain with weight bearing or objective evidence of localized tenderness or pain on palpitation.  He was able to perform repetitive testing without additional functional loss or pain.  Though it was noted that he had flare-ups of pain, he did not have pain, weakness, fatigability or incoordination that significantly limited his functional ability with repeated use over a period of time.  Similar to the April 2013 examiner, the January 2016 examiner also found that the Veteran's left knee had stable strength and coordination and, notably, found that the Veteran had intermediate degrees of residual weakness, pain, and limitation of motion due to his total knee replacement which were not found to have an impact on his ability to perform any type of occupational task.  Thus, although the evidence shows that the Veteran has painful motion as of the April 3, 2013 VA examination, the evidence of record does not demonstrate that he has chronic residuals consisting of severe painful motion or weakness.  Accordingly, for the period beginning on April 3, 2013, the Board finds that a 30 percent, but no higher, rating is warranted.  

As noted, Diagnostic Code 5055 also provides for ratings greater than 30 percent if appropriate under diagnostic codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula) by analogy.

In this respect, the medical evidence doesn't show that the Veteran's left knee is currently ankylosed, nor is the left knee manifested by impairment of the tibia and fibula.  Therefore Diagnostic Codes 5256 and 5262 are inapplicable.  Moreover, limitation of extension has not been demonstrated.  As a result, Diagnostic Code 5261 is not for application.

The Board notes that functional loss was also considered for this time period.  The Veteran complained of some functional limitations, to include pain after prolonged walking or standing and lack of endurance.  However, the examiner found no further loss of motion of the left knee due to repetition, pain, weakness, fatigue or incoordination.  Thus, the Board finds no evidence of functional loss above and beyond that which is contemplated by his current 30 percent ratings.

Extraschedular Consideration

The Veteran has requested extraschedular consideration for his status left knee total replacement.  The Board has considered whether the Veteran's status post total left knee replacement presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39   (1996).  The Veteran's service-connected status post total left knee replacement is manifested by symptoms of pain, limitation of extension and flexion, and periods of weakness, which impacted his ability to walk or stand for prolonged periods of time.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity and contemplate a wide variety of manifestations of functional loss.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321 (b)(1).

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.



ORDER

Entitlement to a 60 percent rating, but no higher, for the Veteran's status post left knee total revision for the period from December 1, 2010, to April 2, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent for the Veteran's status post left knee total revision as of April 3, 2013, is denied.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


